           Case 1:20-cv-06550-AJN Document 7
                                           8 Filed 12/10/20
                                                   12/11/20 Page 1 of 2

Sheehan & Associates, P.C.                           60 Cuttermill Rd Ste 409, Great Neck NY 11021-3104
spencerspencersheehan.com                                        tel. 516.303.0552     fax 516.234.7800

                                                              December 10, 2020
District Judge Alison J. Nathan
United States District Court
Southern District of New York                  12/11/2020
40 Foley Square
New York, NY 10007
                                                             Re: 1:20-cv-06550-AJN
                                                                 Watson v. Dietz & Watson, Inc.
Dear District Judge Nathan:

        This office represents the plaintiff. In accordance with your Honor’s Individual Rules of
Practice in Civil Cases, plaintiff requests a nunc pro tunc extension of twenty-four (24) days to
prove service via the waiver of service filed today, December 10, 2020. ECF No. 6.

       The original date by which service was required to be proved was November 16, 2020.
Fed. R. Civ. P. 4(m) (allowing 90 days for defendant to be served); Fed. R. Civ. P. 6(a)(1)(A)-(B)
(excluding the date triggering the period and counting intermediate weekends).

         Earlier today, while preparing plaintiff’s portion of the case management plan and joint
letter required to be filed seven days prior to the initial pretrial conference scheduled for Friday,
December 18, 2020 at 3:15 PM, the undersigned noticed the docket in this action did not indicate
a filed waiver or other proof of service. I immediately contacted defendant’s counsel, obtained the
signed waiver and filed it.

       This action was filed on August 17, 2020. On August 31, 2020, this office was contacted
by defendant’s attorney. The parties discussed service of process and ultimately opposing counsel
informed my office they were authorized to accept service. A waiver of service was provided on
November 9, 2020 but my office did not receive a signed waiver back. It was plaintiff’s
responsibility to follow up or effect service by other permitted means.

       The parties also request that the initial conference of December 18, 2020 be adjourned to
one of the following three proposed Friday afternoon dates: January 15, 2020, January 22, 2020
or January 29, 2020, with the accompanying case management plan and joint letter submitted
seven days prior to those dates.

        This is the first request for an extension of time to prove service and first request for an
adjournment of the initial pretrial conference. There have been no previous requests by plaintiff
for an extension of time to prove service or adjournment of the initial conference. No prior requests
were granted or denied. This request does not affect any other scheduled dates beyond the initial
conference date. This request is not made at least 48 hours prior to the scheduled deadline of
December 11, 2020, to submit the joint letter and case management plan. The parties regret this
was not done but it was plaintiff’s responsibility to prove service within the allotted time, which
caused this sequence of events. I assure the Court this will not happen again as I have hired
additional personnel to better assist in preventing these situations. Thank you.

                                                              Respectfully submitted,
                                                              /s/Spencer Sheehan
          Case 1:20-cv-06550-AJN Document 7
                                          8 Filed 12/10/20
                                                  12/11/20 Page 2 of 2




                                      Certificate of Service

I certify that on December 10, 2020, I served and/or transmitted the foregoing by the method below
to the persons or entities indicated, at their last known address of record (blank where not
applicable).

                                   CM/ECF            First-Class       Email            Fax
                                                        Mail
 Defendant’s Counsel                  ‫܈‬                  ‫܆‬               ‫܆‬               ‫܆‬
 Plaintiff’s Counsel                  ‫܈‬                  ‫܆‬               ‫܆‬               ‫܆‬
 Courtesy Copy to Court               ‫܆‬                  ‫܆‬               ‫܆‬               ‫܆‬


                                                      /s/ Christopher Patalano


     7KH UHTXHVW IRU DQ H[WHQVLRQ RI WLPH WR ILOH
     SURRI RI VHUYLFH DQG IRU DGMRXUQPHQW RI WKH
     LQLWLDO SUHWULDO FRQIHUHQFH LV *5$17('
     7KH LQLWLDO SUHWULDO FRQIHUHQFH VFKHGXOHG IRU
     'HFHPEHU   LV DGMRXUQHG WR -DQXDU\
       DW  SP 62 25'(5('




                           12/11/2020
